EXHIBIT BYLAWS OF NATIONAL GOLF EMPORIUM, INC. A Nevada Corporation As of April 25, 2008 ARTICLE I Meetings of Stockholders Section 1.1 Time and Place. Any meeting of the stockholders may be held at such time and such place, either within or without the State of Nevada, as shall be designated from time to time by resolution of the board of directors or as shall be stated in a duly authorized notice of the meeting. Section 1.2 Annual Meeting. The annual meeting of the stockholders shall be held on the date and at the time fixed, from time to time, by the board of directors. The annual meeting shall be for the purpose of electing a board of directors and transacting such other business as may properly be brought before the meeting. Section 1.3 Special Meetings.
